Exhibit 10.1

 

The Boeing Company

 

2004 Variable Compensation Plan

(Formerly the 1999 Bonus and Retention Award Plan)

(As Amended and Restated, on December 12, 2004)

 

 

1. Purpose. The purpose of this Plan is to assist The Boeing Company (the
“Company”) in attracting, motivating and retaining the best talent, given the
multitude and variety of products and services provided by employees across the
enterprise, by permitting the payment of any types of extraordinary compensation
to different employees or groups of employees of the Company and its
subsidiaries, when it is determined such arrangements are in the best interest
of the Company.

 

Examples of types of compensation and programs to be permitted under this Plan
are:

 

  a. signing bonuses, retention incentive arrangements, completion bonuses and
similar types of compensation;

 

  b. individual or group incentive bonus programs or arrangements that are
associated with acquisitions, stand-alone subsidiaries or other unique business
requirements;

 

  c. individual or group sales incentive bonus or commission programs that are
associated with acquisitions, stand-alone subsidiaries or other distinct
business situations as to which this type of program is appropriate;

 

  d. group incentive bonus programs or arrangements established pursuant to
collective bargaining.

 

2. Conditions Applicable to Certain Programs.

 

  2.1 Programs Not Related to Earnings and Profits. The chief human resources
officer of the Company, or his or her delegate, must approve any program or
arrangement established under this Plan pursuant to which the payment of
compensation will not be measured on the earnings or profits of the Company or
any of its subsidiaries, subject to any established Company guidelines for the
types of compensation to be provided under the program or arrangement.

 

Examples include, but are not limited to, signing bonuses, retention incentive
arrangements, completion bonuses and similar types of compensation.

 

  2.2 Programs Related to Earnings and Profits. If and to the extent payment of
compensation under a program or arrangement established under this Plan is
measured on earnings or profits of the Company or any of its subsidiaries, the
program or arrangement will be subject to all of the conditions listed in the
remainder of this Section 2.

 

1



--------------------------------------------------------------------------------

Examples include, but are not limited to, incentive plans tied to unique
business requirements, such as acquired plans, commission plans, and incentive
plans for collective bargaining units.

 

  a. Approval Authority. Program must be approved by the President and CEO of
the Company or chief human resources officer of the Company.

 

  b. Adoption of Program. The Vice President, Compensation and Benefits of The
Boeing Company must adopt every program or arrangement under the Plan, and any
amendments.

 

In addition, the head of the relevant business unit (Vice President level or
above) must also adopt the program. If the program is established to cover
employees of a subsidiary of the Company, then the board of directors or similar
governing body of the subsidiary (or its delegate) must adopt the program, in
place of the head of the business unit.

 

  c. Performance Goals and Objectives.

 

  i. Establishment of Performance Goals and Objectives. The program or
arrangement must provide for the establishment of goals and related awards prior
to the beginning of any performance period.

 

  ii. Approval of Performance Goals and Objectives. The Vice President,
Compensation and Benefits of The Boeing Company must approve the goals and
related potential awards established for a performance period prior to the
beginning of the performance period.

 

In addition, the head of the relevant business unit (Vice President level or
above) must also approve the goals and related potential awards established for
a performance period prior to the beginning of the performance period. If the
program is established to cover employees of a subsidiary of the Company, then
the board of directors or similar governing body of the subsidiary (or its
delegate) must adopt the program, in place of the business unit head.

 

  iii. Adjustment of Performance Goals and Objectives. The program or
arrangement may provide for the adjustment of goals and related potential awards
during a performance period, to account for extraordinary events, changed
business conditions or some similar unplanned event or change in conditions. In
such a case, the adjustments must be approved by the Vice President,
Compensation and Benefits of The Boeing Company and, as applicable, business
unit head or the subsidiary board of directors or similar governing body.

 

2



--------------------------------------------------------------------------------

  d. Ineligible Participants. Employees participating in any annual executive or
employee incentive compensation program under the Incentive Compensation Plan
for Officers and Employees of The Boeing Company and Subsidiaries (As Amended
and Restated) or The Boeing Company Employee Incentive Plan (As Amended and
Restated) will not be eligible to participate.

 

  e. Individual Award Maximum. Except in the case of an individual or group
sales incentive or commission program, actual individual awards will not exceed
200% of target bonus awards.

 

  f. Program Award Maximum. The aggregate annual actual bonus awards for all
participants in a program will not exceed $25,000,000.

 

  g. Approval of Award Payments. The Program Administrator must approve actual
awards under the program or arrangement prior to payout in conjunction with the
applicable business unit head or subsidiary board of directors or similar
governing body.

 

  h. Plan Reference. Each program must reference that it is established under
the authority of this Plan and subject to the provisions hereof.

 

3. Administration. The Plan will be administered by the chief human resources
officer of the Company, or a delegate. Any program or arrangement established
under this Plan will provide for a Program Administrator with the responsibility
for day-to-day administration of each program or arrangement as provided in each
program document.

 

4. Eligibility and Participation. Except as provided in Section 2.d above, all
employees of the Company and its subsidiaries who are not elected officers will
be eligible to receive awards under this Plan. Participation will be subject to
the provisions contained in any program maintained under this Plan.
Participation of union-represented employees is subject to the terms of the
relevant collective bargaining agreements.

 

5. Report of Payments under the Plan. On a semi-annual basis, or more or less
often as requested by the Compensation Committee, management will report to the
Committee on the types and amounts of awards made under this Plan.

 

6. Forms of Awards. Awards under this Plan will be made entirely in cash.

 

7. Term of the Plan. The Plan will become effective upon approval by a
two-thirds majority of the members of the Board of Directors, and will remain in
effect until termination by the Board.

 

8. Amendment. The Plan may be amended by the Compensation Committee of the Board
of Directors.

 

3



--------------------------------------------------------------------------------

9. No Right to Employment. Nothing in this Plan will be construed to confer upon
any employee or Plan participant any right to continue in the employ of the
Company or any of its subsidiaries.

 

10. Nonassignability. No awards authorized or made pursuant to the Plan will be
subject in any manner to assignment, alienation, transfer, attachment or any
other legal process, and any attempt to subject any such award to any of the
foregoing will be void.

 

4